United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Union Springs, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1837
Issued: June 9, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On September 3, 2019 appellant filed a timely appeal from a July 9, 2019 decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the July 9, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s entitlement
to wage-loss compensation benefits, effective February 11, 2019, as she no longer had residuals
or disability causally related to her accepted September 8, 2018 employment-related injury.
FACTUAL HISTORY
On September 22, 2018 appellant, then a 51-year-old rural carrier associate, filed a
traumatic injury claim (Form CA-1) alleging that on September 8, 2018 she sustained a left wrist
sprain when she fell while being chased by three dogs as she was delivering parcels to a customer’s
front door while in the performance of duty. She stopped work on the date of injury and has not
returned. On July 3, 2019 OWCP accepted appellant’s traumatic injury claim for other specified
sprain of the left wrist, subsequent encounter. It found, however, that the evidence of record was
insufficient to accept her diagnosed back conditions. OWCP advised appellant of the type of
medical evidence needed to expand the acceptance of her claim. It paid her retroactive wage-loss
compensation benefits on the supplemental rolls for the period October 24 to December 21, 2018
for her accepted left wrist condition.4
In a January 22, 2019 development letter, OWCP again informed appellant of the
deficiencies of her consequential injury claim and the evidence necessary to establish additional
conditions as work related.
Thereafter, OWCP received a January 28, 2019 letter from Dr. Raymond D. Godsil, Jr., an
attending Board-certified orthopedic surgeon. Dr. Godsil reported a history of the accepted
September 8, 2018 employment injury. He noted appellant’s diagnosis of small disc herniation
and advised that, certainly trauma can contribute to a disc herniation since the annulus fibrosus
ages and can be compromised with trauma.
OWCP also received a February 11, 2019 report and February 12, 2019 consult note from
Dr. David C. Rehak, an attending Board-certified orthopedic surgeon. Dr. Rehak indicated that he
evaluated appellant on February 11, 2019. He noted that appellant sustained a left wrist sprain and
contusion on September 8, 2018. Dr. Rehak reported significant improvement, good motion, no
swelling, and a good diagnosis. He also reported that appellant had a “slick click” in her wrist.
Dr. Rehak advised that no additional medical treatment was indicated. He determined that
appellant had reached maximum medical improvement. Dr. Rehak released her to return to work
without restriction.
In a March 5, 2019 clinic chart note and letter, Dr. Godsil diagnosed other intervertebral
disc displacement and left wrist and low back pain causally related to the accepted September 8,
2018 employment injury.
On April 2, 2019 OWCP informed Dr. Godsil of the deficiencies of his March 5, 2019
letter. It requested that he provide a well-rationalized opinion supported by objective findings
explaining how the accepted September 8, 2018 employment injury caused appellant’s condition.

4

On January 2, 2019 appellant filed a claim for compensation (Form CA-7) for the period September 8 through
December 21, 2018.

2

OWCP afforded Dr. Godsil 30 days to submit the requested evidence. Dr. Godsil did not submit
additional evidence.
OWCP received a May 29, 2019 prescription form from Dr. Tahir Siddiq, a Board-certified
internist, who recommended that appellant be excused from work until June 29, 2019 because she
was unable to perform her duties.
In a July 9, 2019 letter, OWCP terminated appellant’s wage-loss compensation, effective
February 11, 2019, finding that the weight of the medical evidence rested with Dr. Rehak who
concluded in his February 11, 2019 report that she had no disability due to her accepted
September 8, 2018 employment-related injury.5
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s benefits.6 After it has determined that an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.7 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.8
Section 8124(a) of FECA provides that OWCP shall determine and make a finding of fact
and make an award for or against payment of compensation.9 Section 10.126 of Title 20 of the
Code of Federal Regulations provides that the decision of the Director of OWCP shall contain
findings of fact and a statement of reasons.10 OWCP’s procedures provide that the reasoning
behind OWCP’s evaluation should be clear enough for the reader to understand the precise defect
of the claim and the kind of evidence which would overcome it.11 These requirements are
supported by Board precedent.12

5

It advised that this decision did not terminate her medical benefits.

6

D.G., Docket No. 19-1259 (issued January 29, 2020); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB
197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
7
See R.P., Docket No. 17-1133 (issued January 18, 2018); Jason C. Armstrong, 40 ECAB 907 (1989); Charles E.
Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37 ECAB 541 (1986).
8

M.C., Docket No. 18-1374 (issued April 23, 2019); Del K. Rykert, 40 ECAB 284, 295-96 (1988).

9

5 U.S.C. § 8124(a).

10

20 C.F.R. § 10.126.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5 (February 2013).

12

J.W., Docket No. 19-0199, Order Remanding Case (issued January 6, 2020); R.P., Docket No. 18-1128 (issued
December 17, 2018); R.B., Docket No. 16-1696 (issued September 7, 2017); James D. Boller, Jr., 12 ECAB 45,
46 (1960).

3

ANALYSIS
The Board finds that OWCP has not met its burden of proof to terminate entitlement to
appellant’s wage-loss compensation benefits, effective February 11, 2019.
OWCP accepted appellant’s claim for other specified sprain of the left wrist, subsequent
encounter. Appellant received retroactive wage-loss compensation on the supplemental rolls for
the period October 24 to December 21, 2018 for her accepted left wrist condition. By decision
dated July 9, 2019, OWCP terminated appellant’s wage-loss compensation benefits, effective
February 11, 2019, based on the February 11 and 12, 2019 reports of Dr. Rehak, appellant’s
physician, who opined that appellant could return to work without restrictions as of February 11,
2019 and that there was no need for further medical treatment. At the time of OWCP’s purported
termination decision, however, appellant was not receiving wage-loss compensation for disability
from work.13 She only had previously received retroactive wage-loss compensation for the closed
period October 24 to December 21, 2018. OWCP did not explain why appellant’s entitlement to
wage-loss compensation for disability was terminated in light of the fact that she was not receiving
monetary compensation for disability at the time of its purported termination decision. As such,
OWCP did not discharge its responsibility to provide appellant with a statement explaining the
disposition so that she could understand the basis for the decision. As noted above, section 8124(a)
of FECA provides that OWCP shall determine and make a finding of fact and make an award for
or against payment of compensation.14 Its regulations at 20 C.F.R. § 10.126 provide that the
decision of the Director of OWCP shall contain findings of fact and a statement of reasons.15
For these reasons, the Board finds that OWCP has not met its burden of proof to terminate
appellant’s entitlement to wage-loss compensation benefits, effective February 11, 2019.16

13

J.E., Docket No. 14-0586 (issued September 2, 2014).

14

Supra note 9.

15

Supra note 10.

16

S.W., Docket No. 17-1837, Order Remanding Case (issued September 18, 2019); see also C.J., Docket No. 151414 (issued December 21, 2015).

4

CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s
entitlement to wage-loss compensation benefits, effective February 11, 2019.
ORDER
IT IS HEREBY ORDERED THAT the July 9, 2019 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: June 9, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

